DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/19/2020 and 10/6/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b) and 606.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6,  9, 14-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US PGPub. 2018/0101056. 	 	Regarding claim 1, Lee teaches a display panel (fig. 11-12) comprising: 
 	an upper display substrate (30, fig. 12) [0094] comprising a display area (area shown in fig. 12; hereinafter called DA) and a non-display area (peripheral area surrounding the display area) adjacent to the display area (DA), wherein the display area (DA) comprises a plurality of pixel areas (470’, see examiner’s fig. 1)and a light blocking area (345’, see examiner’s fig. 1) adjacent to the pixel areas (470’); and  	a lower display substrate (10, fig. 12) [0107] that faces the upper display substrate (30) to emit first color light (blue light, B, [0118]), the lower display substrate  (10) comprising a plurality of display elements (191+470+270, hereinafter called OLED; fig. 12) [0118-0120] respectively overlapping the pixel areas (470’),  	wherein the upper display substrate (30) comprises:  	a base substrate (310, fig. 12) [0031];  	a first light control layer (330R, G, B, fig. 12; hereinafter called 330) [0035] on the base substrate (310) to control the first color light (B); 	a capping layer (343, fig. 12) [0045] comprising an absorption part (flat portion, hereinafter called 343f) overlapping the display area (DA) and being on the first light control layer (330) and a barrier part (portion overlapping 345, fig. 12; hereinafter called 343-345) overlapping the light blocking area (345’) and protruding from the absorption part (343f) in a thickness direction (top-bottom direction) of the base substrate (310); and  	a second light control layer (345, fig. 12) [0059] on the barrier part (343-345) (Lee et al., fig. 11-12). 
    PNG
    media_image1.png
    929
    1608
    media_image1.png
    Greyscale

                                                       Examiner’s fig. 1 	Regarding claim 2, Lee teaches the display panel of claim 1, further comprising a sub capping layer (341, fig. 12) [0045] between the first light control layer (330) and the capping layer (343), wherein the sub capping layer (341) entirely covers the first light control layer (330) (Lee et al., fig. 12).  	Regarding claim 3, Lee teaches the display panel of claim 2, wherein the capping layer (343) is directly (contacting) on the sub capping layer (341)  (Lee et al., fig. 12). 	Regarding claim 4, Lee teaches the display panel of claim 2, wherein the sub capping layer (341) comprises an inorganic material [0045], and the capping layer (343) comprises an organic material [0045] (Lee et al., fig. 12).  	Regarding claim 6, Lee teaches the display panel of claim 1, wherein the pixel areas (470’) comprise first to third pixel areas (R, G, B, see examiner’s fig. 1) that are arranged in one direction (from left to right), and the first light control layer (330) comprises:  	a first conversion part (330R) overlapping the first pixel area (R) and configured to convert the first color light (blue) so as to emit second color light (red, [0037]);  	a second conversion part (330G) overlapping the second pixel area (G) and configured to convert the first color light (blue) so as to emit third color light different (green, [0038]) from the second color light (red); and 
 	a transmission part (330B) overlapping the third pixel area (B) and configured to transmit the first color light (blue, [0035]) (Lee et al., fig. 12).   	Regarding claim 9, lee teaches the display panel of claim 1, wherein the barrier part (343-345) is spaced a predetermined distance from the lower display substrate (10) (Lee et al., fig. 12).  	Regarding claim 14, Lee teaches the display panel of claim 1, wherein at least a portion of the second light control layer (345) contacts (indirectly contacts) the lower display substrate (10) (Lee et al., fig. 12). 	Regarding claim 15, Lee teaches the display panel of claim 14, wherein the lower display substrate (10) comprises:  	a lower base substrate (110, fig. 12) [0095];  	a display element layer (191+470+270, hereinafter called OLED; fig. 12) [0118-0120] on the lower base substrate (110) and comprising the display elements (OLED); and  	a cover layer (360, fig. 12) [0061] configured to cover the display element layer (OLED), wherein the second light control layer (345) contacts  (directly contacts) the cover layer (360) (Lee et al., fig. 12) 	Regarding claim 18, Lee teaches the display panel of claim 1, further comprising a color filter layer (311, fig. 12) [0033] between the base substrate (310) and the first light control layer (330) (Lee et al., fig. 12).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 	
 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2018/0101056 as applied to claim 1 above, and further in view of Chae et al. US PGPub. 2018/0088404. 	Regarding claim 16, Lee teaches the display panel of claim 1, wherein the second light control layer (345) is a light blocking layer [0084] but fails to disclose that the light blocking layer is configured to absorb the first color light (blue). 	However, Chae teaches a display panel (1000, fig. 7) [0150] comprising a light blocking layer (120, fig. 7) [0051] that is configured to absorb the first color light (black color [0057]-[0058] absorbs all color of light including blue light) (Chae et al., fig. 7, [0058]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the light blocking layer of Lee with the black color light blocking layer of Chae because black color is very well-known in the art for absorbing light and preventing light from being externally emitted through the light blocking area and thus preventing light leakage (Chae et al., [0057]).
 	 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2018/0101056 as applied to claim 18 above, and further in view of Lee et al. US PGPub. 2017/0076678 (hereinafter Lee ‘6678). 	Regarding claim 19, Lee teaches the display panel of claim 18, wherein the pixel areas (R, G, B) comprise first to third pixel areas (B, G, R, see examiner’s fig. 1) that are arranged in one direction (from left to right), and the color filter layer (311) comprises:  	a first color filter (311 overlapping red pixel; hereinafter called 311R) [0033-0034] overlapping the first pixel area (R) and configured to transmit second color light (red) different from the first color light (blue);  	a second color filter (311 overlapping green pixel; hereinafter called 311G) [0033-0034] overlapping the second pixel area (G) and configured to transmit third color (green) light different from the second color light (red); and  	a third color filter (311 overlapping blue pixel; hereinafter called 311B) [0033-0034] overlapping the third pixel area (B) and configured to transmit the first color light (blue) (Lee et al., fig. 12) 	But Lee fails to teach wherein the third color filter (311B) comprises a filter portion overlapping the third pixel area (B) and a light blocking portion overlapping the light blocking area (345).  	However, Lee ‘6678 teaches a display panel (fig. 10) comprising a color filter (330R, fig. 1 and 10) [0045] comprises a filter portion (330R) overlapping the pixel area (red pixel portion / LA, fig. 1) and a light blocking portion (320R’, fig. 1 and 10) [0045] overlapping the light blocking area (SA, fig. 1) (Lee ‘6678 et al., fig. 1 and 10). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the color filter of Lee such that the color filter comprises a filter portion overlapping the third pixel area and a light blocking portion overlapping the light blocking area as taught by Lee ‘6678 because such configuration is well-known in the art and such material/structure is art recognized and suitable for the intended purpose of preventing color mixing without a separate light blocking member (Lee ‘6678 et al., [0049]) (see MPEP 2144.07).

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US PGPub. 2018/0101056 as applied to claim 1 above, and further in view of Kim et al. US PGPub. 2012/0267651.
 	Regarding claim 20, Lee does not teach the display panel of claim 1, further comprising an adhesion member overlapping the non-display area (peripheral area) and between the upper display substrate (30) and the lower display substrate (10) to define an inner space together with the upper display substrate (30) and the lower display substrate (10), wherein the display panel further comprises a filler in the inner space. 	However, Kim teaches a display panel (fig.  1) comprising an adhesion member (300, fi. 1) [0029] overlapping the non-display area (peripheral area) and between the upper display substrate (500, fig. 1) [0029] and the lower display substrate (100, fig. 1) [0029] to define an inner space together with the upper display substrate (500) and the lower display substrate (100), wherein the display panel further comprises a filler (400, fig. 1) [0029] in the inner space (Kim et al., fig. 1). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display panel of Lee by adding the adhesion member and filler in the manner as taught by Kim in order to prevent moisture (Kim et al., [0067]) from getting into the OLED of the display device as well as efficiently adhering the top and bottom substrates together.                                      Allowable Subject Matter
Claims 5, 7, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel wherein “the absorption part has a thickness greater than that of the sub capping layer in the thickness direction” a recited in claim 5 and in combination with the rest of the limitations of claims 1-2; 	a display panel wherein the absorption part comprises: “a first absorption part  overlapping the light blocking area and being between the first conversion part and the second conversion part, between the second conversion part and the transmission part, and between the first conversion part and the transmission part; and a second absorption part overlapping the display area, the second absorption part being configured to the first absorption part and being on the first light control layer, wherein the barrier part protrudes from the second absorption part” as recited in claim 7 and in combination with the rest of the limitations of claims 1 and 6;.  	a display panel wherein “the second light control layer is a reflection layer comprising a metal material configured to reflect the first color light” as recited in claim 10 and in combination with the rest of the limitations of claims 1 and 9; and 	a display panel wherein “the light blocking layer is disposed on an entire outer surface of the barrier part” as recited in claim 17 and in combination with the rest of the limitations of claims 1 and 16. 	Claims 8, 11-13 are also objected as allowable for further limiting and depending upon allowable claims 7 and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892